Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on 4/8/22 is acknowledged.  The traversal is on the ground(s) that a search for all claims would not be a serious search burden.  This is not found persuasive because a method of preparing a surface includes search aspects which are different from a device which does not even require the preparation method. A search for the preparation method includes terms which are not coextensive with a related final device, such as how the layers are applied. Also, any reactants mentioned in the method are not necessarily present in a device. Furthermore, claims to a final device with language about preparation are considered “product-by-process” claims and encompass devices which have the same final constitution but are prepared by different processes. Thus, there is significant search burden should the device and methods be examined together. It is further noted that claim 1 requires a thermoplastic surface while claim 21 requires a thermoset surface. These are separate, broad categories which do not overlap in scope. A search for “thermoplastic” would yield no results for “thermoset” and vice versa. 
Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 contain the phrase “the method comprising applying...an activating composition consisting of”. The word “comprising” indicates that the method is open-ended and may include further steps and ingredients. But the phrase “consisting of” indicates that the composition is closed and cannot include other ingredients. It is not clear which phrase dominates, and they are at odds. For example, claim 7, which depends on claim 1, recites the composition having a solvent alcohol. But since the composition is “consisting of”, an additional ingredient impermissibly broadens the claim, unless “comprising” is controlling. 
Claims 4-14 depend on claims 1-3 and do not remedy this deficiency.
For the purposes of compact prosecution, it will be assumed that the phrase “consisting of” is not controlling, because applicant clearly would like the ability to add other ingredients in the composition e.g. as claimed in claims 6-12. 
Applicant must change “consisting of” to “comprising” in each instance to overcome this rejection.
Claim 8 is further rejected because it also recites the activating composition “consists of” specific ingredients, appearing to close the composition in a “comprising” method. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, upon which claims 6 and 7 depend, recites “an activating composition consisting of…” an ingredient. This is a closed recitation which does not allow for further ingredients. However claims 6-12 recite the ingredient dissolved in an alcohol. This impermissibly broadens the independent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. An amendment to the independent claim as suggested above under 112(b) rejection would also obviate this rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080050598 by Bateman et al in view of “Acrylic Polymers” by Lambourne et al.
Bateman describes an activation method using a modifying agent.
Regarding claims 1, 3 and 5, Bateman describes a method for preparing a coating (paragraph 27) for a further layer such as a sealant, adhesive, filler, decal and the like (paragraph 17). Bateman is silent as to specifically thermoplastic coatings as the base, simply stating that the coatings are not limited to crosslinked coatings (paragraph 27). Bateman does cite acrylic coatings and he cites use in the automotive industry (paragraph 27).
Lambourne describes paint and surface coatings.
Lambourne states that thermoplastic acrylic resins are used as automotive topcoats and are also used for refinishing following accident damage (p.50 penultimate paragraph). Thermoplastic acrylic resins can be tailored for flexibility, hardness, pigment wetting and adhesion (p.51 paragraph 2). Thus it would be obvious to one of ordinary skill to choose a thermoplastic acrylic resin where Bateman more broadly describes automotive acrylic resins for the thermoplastic resin’s ability to be tuned for flexibility, hardness, pigment wetting and adhesion. 
Bateman describes applying titanium or zirconium tetra-alkoxides to the coating (paragraph 38, 28).  This reads on claim 5 and “Group 4” in claims 1 and 3.
Regarding the phrase “preparing…to receive a polysulfide or polythioether sealant” this is a future intended use because there is no positive step reciting the application of a polysulfide or polythioether sealant in the claim. Since Bateman’s surface is capable of receiving a polysulfide or polythioether sealant, Bateman meets the claim.


Regarding claim 2, Bateman describes a method for preparing a coating (paragraph 27) for a further layer such as a sealant, adhesive, filler, decal and the like (paragraph 17). Bateman is silent as to specifically thermoplastic coatings as the base, simply stating that the coatings are not limited to crosslinked coatings (paragraph 27). Bateman does cite acrylic coatings and he cites use in the automotive industry (paragraph 27).
Lambourne describes paint and surface coatings.
Lambourne states that thermoplastic acrylic resins are used as automotive topcoats and are also used for refinishing following accident damage (p.50 penultimate paragraph). Thermoplastic acrylic resins can be tailored for flexibility, hardness, pigment wetting and adhesion (p.51 paragraph 2). Thus it would be obvious to one of ordinary skill to choose a thermoplastic acrylic resin where Bateman more broadly describes automotive acrylic resins for the thermoplastic resin’s ability to be tuned for flexibility, hardness, pigment wetting and adhesion. 
Bateman describes applying titanium or zirconium tetra-alkoxides to the coating (paragraph 38, 28).  
Bateman describes applying the sealant to the coating after the coating is activated (paragraph 94). Bateman describes polysulfide sealants (paragraph 218, 352, 355, 357, 437). 

Regarding claim 4, Bateman describes activating the underlying coating to receive a further layer  (paragraph 28, 29). 

Regarding claim 6, Bateman teaches several alkoxy titanates and alkoxy zirconates (paragraph 38) and the recitation of “chelates” reads on the instantly claimed “complex” (paragraph 38). Bateman describes alcohol as a solvent (paragraph 50) and that the amount of solvent is between 70-99.99% (paragraph 59). Thus the alkoxide is present in an amount of 0.01-30% which overlaps with the instant amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Bateman describes values overlapping with the claimed range.

Regarding claim 7, Bateman describes alcohols including those which reflect the alkoxide (paragraph 50). Bateman states that the suitable solvent depends on the surface modifying agent chosen which include zirconium tetra-alkoxides (paragraph 38). If Applicant argues that the claimed embodiments are not disclosed with sufficient specificity and that examiner is picking and choosing with improper hindsight, Examiner notes that the rejection is made under 35 USC 103 obviousness.  Examiner holds the opinion that there a finite number of disclosed solvents and surface modifying agents that would allow the ordinarily skilled artisan to prepare the claimed metal alkoxide/solvent combination.  The claims are obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). It would be obvious to one of ordinary skill to choose a zirconium tetraalkoxide and an alcohol which reflects the alkoxide because the reference teaches these as alternatives.

Regarding claims 8 and 9, Bateman describes tetra-n-propylzirconate (paragraph 38) and n-propanol (paragraph 50). If Applicant argues that the claimed embodiments are not disclosed with sufficient specificity and that examiner is picking and choosing with improper hindsight, Examiner notes that the rejection is made under 35 USC 103 obviousness.  Examiner holds the opinion that there a finite number of disclosed solvents and surface modifying agents that would allow the ordinarily skilled artisan to prepare the claimed metal alkoxide/solvent combination.  The claims are obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). It would be obvious to one of ordinary skill to choose tetra-n-propylzirconate (paragraph 38) and n-propanol (paragraph 50) because the reference teaches these as alternatives.
For claim 9, Bateman does not require further ingredients in the composition.

Regarding claim 10, Bateman teaches zirconium tetraalkoxides (paragraph 38) and alcohol solvents (paragraph 50). Bateman describes the amount of solvent between 70-99.99% (paragraph 59). Thus the alkoxide is present in an amount of 0.01-30% which overlaps with the instant amount. 

Regarding claim 11, Bateman describes tetra-n-propylzirconate (paragraph 38) and n-propanol (paragraph 50). Bateman describes the amount of solvent between 70-99.99% (paragraph 59). Thus the alkoxide is present in an amount of 0.01-30% which overlaps with the instant amount. 

Regarding claim 12, Bateman describes tetra-n-propyl titanate (paragraph 38) and n-propanol (paragraph 50). Bateman describes the amount of solvent between 70-99.99% (paragraph 59). Thus the alkoxide is present in an amount of 0.01-30% which overlaps with the instant amount. 

Regarding claim 14, Bateman describes applying the sealant to the coating after the coating is activated (paragraph 94). Bateman describes polysulfide sealants (paragraph 218, 352, 355, 357, 437). 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080050598 by Bateman et al in view of “Polyurethane Coatings” by Koleske et al.
Bateman is described above.
Regarding claims 1, 3 and 5, Bateman describes a method for preparing a coating (paragraph 27) for a further layer such as a sealant, adhesive, filler, decal and the like (paragraph 17). Bateman is silent as to specifically thermoplastic coatings as the base, simply stating that the coatings are not limited to crosslinked coatings (paragraph 27). Bateman does cite polyurethane coatings and he cites use in the automotive industry (paragraph 27).
Koleske describes use of polyurethanes as coatings.
Koleske describes thermoplastic polyurethanes as used in coatings (p.92 col 2). Koleske states that there is a myriad of polyurethanes that can be prepared with a broad range of mechanical and chemical properties (p.92 col 2 final paragraph). Koleske describes polyurethane coatings in aircraft and automotive end uses (p.94 table 1). Thus it would be obvious to one of ordinary skill to use a thermoplastic polyurethane where Bateman more broadly describes organic coatings because of the broad range of mechanical and chemical properties available.
Regarding the phrase “preparing…to receive a polysulfide or polythioether sealant” this is a future intended use because there is no positive step reciting the application of a polysulfide or polythioether sealant in the claim. Since Bateman’s surface is capable of receiving a polysulfide or polythioether sealant, Bateman meets the claim.

Regarding claim 2, Bateman describes a method for preparing a coating (paragraph 27) for a further layer such as a sealant, adhesive, filler, decal and the like (paragraph 17). Bateman is silent as to specifically thermoplastic coatings as the base, simply stating that the coatings are not limited to crosslinked coatings (paragraph 27). Bateman does cite polyurethane coatings and he cites use in the automotive industry (paragraph 27).
Koleske describes use of polyurethanes as coatings.
Koleske describes thermoplastic polyurethanes as used in coatings (p.92 col 2). Koleske states that there is a myriad of polyurethanes that can be prepared with a broad range of mechanical and chemical properties (p.92 col 2 final paragraph). Koleske describes polyurethane coatings in aircraft and automotive end uses (p.94 table 1). Thus it would be obvious to one of ordinary skill to use a thermoplastic polyurethane where Bateman more broadly describes organic coatings because of the broad range of mechanical and chemical properties available.
Bateman describes applying titanium or zirconium tetra-alkoxides to the coating (paragraph 38, 28).  
Bateman describes applying the sealant to the coating after the coating is activated (paragraph 94). Bateman describes polysulfide sealants (paragraph 218, 352, 355, 357, 437). 

Regarding claim 4, Bateman describes activating the underlying coating to receive a further layer  (paragraph 28, 29). 

Regarding claim 6, Bateman teaches several alkyl titanates and alkyl zirconates (paragraph 38) and the recitation of “chelates” reads on the instantly claimed “complex” (paragraph 38). Bateman describes alcohol as a solvent (paragraph 50) and that the amount of solvent is between 70-99.99% (paragraph 59). Thus the alkoxide is present in an amount of 0.01-30% which overlaps with the instant amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Bateman describes values overlapping with the claimed range.

Regarding claim 7, Bateman describes alcohols including those which reflect the alkoxide (paragraph 50). Bateman states that the suitable solvent depends on the surface modifying agent chosen which include zirconium tetra-alkoxides (paragraph 38). If Applicant argues that the claimed embodiments are not disclosed with sufficient specificity and that examiner is picking and choosing with improper hindsight, Examiner notes that the rejection is made under 35 USC 103 obviousness.  Examiner holds the opinion that there a finite number of disclosed solvents and surface modifying agents that would allow the ordinarily skilled artisan to prepare the claimed metal alkoxide/solvent combination.  The claims are obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). It would be obvious to one of ordinary skill to choose a zirconium tetraalkoxide and an alcohol which reflects the alkoxide because the reference teaches these as alternatives.

Regarding claims 8 and 9, Bateman describes tetra-n-propylzirconate (paragraph 38) and n-propanol (paragraph 50). If Applicant argues that the claimed embodiments are not disclosed with sufficient specificity and that examiner is picking and choosing with improper hindsight, Examiner notes that the rejection is made under 35 USC 103 obviousness.  Examiner holds the opinion that there a finite number of disclosed solvents and surface modifying agents that would allow the ordinarily skilled artisan to prepare the claimed metal alkoxide/solvent combination.  The claims are obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). It would be obvious to one of ordinary skill to choose tetra-n-propylzirconate (paragraph 38) and n-propanol (paragraph 50) because the reference teaches these as alternatives.
For claim 9, Bateman does not require further ingredients in the composition.

Regarding claim 10, Bateman teaches zirconium tetraalkoxides (paragraph 38) and alcohol solvents (paragraph 50). Bateman describes the amount of solvent between 70-99.99% (paragraph 59). Thus the alkoxide is present in an amount of 0.01-30% which overlaps with the instant amount. 

Regarding claim 11, Bateman describes tetra-n-propylzirconate (paragraph 38) and n-propanol (paragraph 50). Bateman describes the amount of solvent between 70-99.99% (paragraph 59). Thus the alkoxide is present in an amount of 0.01-30% which overlaps with the instant amount. 

Regarding claim 12, Bateman describes tetra-n-propyl titanate (paragraph 38) and n-propanol (paragraph 50). Bateman describes the amount of solvent between 70-99.99% (paragraph 59). Thus the alkoxide is present in an amount of 0.01-30% which overlaps with the instant amount. 


Regarding claim 13, Koleske describes thermoplastic polyurethanes as used in coatings (p.92 col 2).

Regarding claim 14, Bateman describes applying the sealant to the coating after the coating is activated (paragraph 94). Bateman describes polysulfide sealants (paragraph 218, 352, 355, 357, 437). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766